DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 18, 19, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2010/0200898) in view of Manners (US 2016/0075087).
With respect to claim 15, Lin et al. discloses a method for manufacturing a sensor element or an active component of a sensor element, wherein said sensor element is applied in a field device of automation technology for registering or monitoring a process variable of a medium (Abstract), comprising the steps of: predetermining at least two materials with different physical and chemical properties depending on a functionality of said sensor element or the active component of said sensor element (Paragraph 129).
Lin et al. does not disclose predetermining an outer shape, into which said at least two materials should be formed; the outer shape being divided into a plurality of virtual spatial regions in each virtual spatial region the material distribution of said at least two materials occurs homogeneously and periodically according to predetermined 
Manners teaches a method of manufacturing an electronic device that includes predetermining an outer shape (Paragraphs 27-28), into which said at least two materials should be formed (Paragraph 7); the outer shape being divided into a plurality of virtual spatial regions in each virtual spatial region the material distribution of said at least two materials occurs homogeneously and periodically according to predetermined rules corresponding to a microstructure (Fig 2; Paragraphs 27-29); in each virtual spatial region the physical and/or chemical properties of said at least two materials are replaced by different physical and chemical properties of a composite material (Paragraphs 27-29; wherein the device of Lin produced by this method inherently has different properties than the constituent materials have by themselves); ascertaining the predetermined rules via a computer supported method depending on the predetermined functionality of said sensor element or the active component of said sensor element; transferring digital data, which describe said ascertained distribution of said at least two materials, to at least one 3D printer (Fig 1; Paragraphs 27-29); and creating as printed 
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to form the sensor element of Lin et al. with the three-dimensional printing methods taught by Manners for the benefit of providing a more efficient method of manufacturing (Paragraph 7 of Manners).
With respect to claim 16, the combination of Lin et al. and Manners discloses the method as claimed in claim 15. Manners discloses that the dimensions of a virtual spatial region manufactured via 3D printing are so selected that the physical and chemical properties of each virtual spatial region correspond to the physical and/or chemical properties of said sensor element or the active component of said sensor element (Fig 2; Paragraphs 27-29).
With respect to claim 18, the combination of Lin et al. and Manners discloses the method as claimed in claim 15. Manners discloses that the dimensions of said sensor element or the active component of said sensor element are described via the outer shape (Paragraphs 27-29).
With respect to claim 19, the combination of Lin et al. and Manners discloses the method as claimed in claim 15. Manners discloses that the dimensions of a material block are described via the outer shape; and a number of sensor elements or active components of said sensor element are formed from the material block (Fig 2; Paragraphs 27-29).
With respect to claim 25, the combination of Lin et al. and Manners discloses the method as claimed in claim 15. Manners discloses that the material distribution in said 
With respect to claim 26, the combination of Lin et al. and Manners discloses the method as claimed in claim 25. Manners discloses that the microstructures are matched to the environmental conditions at the location of use of the field device (Paragraphs 27-29).
Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Manners and Nakazawa (US 5804448).
With respect to claim 17, the combination of Lin et al. and Manners discloses the method as claimed in claim 15.
Lin et al. and Manners do not explicitly disclose that the dimensions of each virtual spatial region of said sensor element or active component of said sensor element manufactured via the 3D printing are less by at least a factor of greater than/equal to 5, preferably a factor of greater than/equal to 10, than the dimensions of said printed sensor element, or the active component of said sensor element.
Nakazawa teaches an additive manufacturing process in which the dimensions of each virtual spatial region (item 101) of said sensor element or active component of said sensor element manufactured via the 3D printing are less by at least a factor of greater than/equal to 5, preferably a factor of greater than/equal to 10, than the dimensions of said printed sensor element, or the active component of said sensor element (Fig 2).

With respect to claim 24, the combination of Lin et al. and Manners discloses the method as claimed in claim 15.
Lin et al. and Manners do not disclose that used as one of said at least two materials is a material, which transfers in the case of a heating process into the gaseous phase, so that in said sensor element or in the active component of said sensor element a defined fraction of hollow spaces with defined geometry and size remains.
Nakazawa teaches an additive manufacturing process in which used as one of said at least two materials is a material, which transfers in the case of a heating process into the gaseous phase, so that in said sensor element or in the active component of said sensor element a defined fraction of hollow spaces with defined geometry and size remains (column 22, line 59 through column 23, line 4).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the heating process of additive manufacturing taught by Nakazawa with the device of Lin et al. as modified by Manners for the benefit of permitting improved control of the final shape of the device (column 22, line 59 through column 23, line 4 of Nakazawa).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Manners and Burd (US 2016/0151977).
With respect to claim 20, the combination of Lin et al. and Manners discloses the method as claimed in claim 15.
Lin et al. and Manners do not disclose that a selective laser melting, or a selective laser sintering, is used as the 3D printing method for the case, in which at least a first one of said two materials is a metal and/or a second one of said two materials is a plastic.
Burd teaches an additive manufacturing process in which a selective laser melting, or a selective laser sintering, is used as the 3D printing method for the case, in which at least a first one of said two materials is a metal and/or a second one of said two materials is a plastic (Paragraph 36).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the metal laser sintering of Burd with the device of Lin et al. as modified by Manners for the benefit of using commonly known manufacturing techniques (Paragraph 36 of Burd), and as it has been held that the use of commonly used techniques based on art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Manners and Wang et al. (US 2016/0059489).
With respect to claim 21, the combination of Lin et al. and Manners discloses the method as claimed in claim 15.

Wang et al. teaches an additive manufacturing process in which a fused deposition modeling or a multi-jet modeling is used as the 3D printing method for the case, in which at least a second one of said two materials is a plastic (Paragraph 1).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the fused deposition modeling technique of Wang et al. with the device of Lin et al. as modified by Manners for the benefit of allowing for the use of computer aided design techniques (Paragraph 1 of Wang et al.), and as it has been held that the use of commonly used techniques based on art-recognized suitability for an intended purpose is obvious (In re Leshin, 125 USPQ 416).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Manners and Speakman (US 2007/0087564).
With respect to claim 22, the combination of Lin et al. and Manners discloses the method as claimed in claim 15.
Lin et al. and Manners do not disclose that a color jet printing (CJP) is used as 3D printing method for the case, in which at least one a second one of said at least two materials is a ceramic.
Speakman teaches an additive manufacturing process in which a color jet printing (CJP) is used as 3D printing method for the case, in which at least one a second one of said at least two materials is a ceramic (Paragraphs 18, 39, and 40).
In re Leshin, 125 USPQ 416).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. in view of Manners and Pfeifer et al. (US 2004/0173946).
With respect to claim 23, the combination of Lin et al. and Manners discloses the method as claimed in claim 15.
Lin et al. and Manners do not disclose that particles of said at least two materials are each blended into liquid media, the liquid media with the particles of the materials are printed in accordance with the predetermined material distribution; and the printing material block, or said sensor element or the active component of said sensor element, is subjected to a sinter process.
Pfeifer et al. teaches an additive manufacturing process in which particles of said at least two materials are each blended into liquid media, the liquid media with the particles of the materials are printed in accordance with the predetermined material distribution; and the printing material block, or said sensor element or the active component of said sensor element, is subjected to a sinter process (Paragraph 19 and claim 1).
At the time of effective filing, it would have been obvious to one of ordinary skill in the art to combine the additive manufacturing technique of Pfeifer et al. with the device In re Leshin, 125 USPQ 416).
Response to Arguments
Applicant's arguments filed 29 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that the cited prior art does not disclose that the physical and/or chemical properties of the composite material are replaced by different physical and/or chemical properties. However, this is an inherent result of producing the device of Lin based on the 3D printing techniques of Manners. The physical and/or chemical properties of the device are inherently different from the bulk materials have by themselves.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932.  The examiner can normally be reached on Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEREK J ROSENAU/Primary Examiner, Art Unit 2837